Citation Nr: 1224279	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-34 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse and son


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to June 1946 and from May 1947 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from September 2006 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, inter alia, denied service connection for PTSD. 

In August 2011, the Veteran testified before the undersigned at the RO (Travel Board hearing); a transcript has been associated with the record.

The Board remanded the Veteran's claim in October 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that has been linked by medical evidence to an in-service stressor for which there is credible supporting evidence and for which a VA psychologist has found is based on fear of hostile military action consistent with the circumstances of the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claim for service connection for PTSD, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis
	
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)(2011). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran submitted a March 2007 stressor statement indicating that his primary in-service stressor consisted of removing burned and impaled bodies from other ships while he served as a fireman on the USS Jason from 1948 to 1953 during the Korean conflict.  In a July 2007 statement, the Veteran indicated that he had removed the dead and wounded from the USS Walke in June 1951.

Service personnel records clearly reflect that the Veteran served on the USS Jason from 1948 to 1952.  This was a repair ship that was based in Sasebo, Japan during the Korean conflict.  Dictionary of American Naval Fighting Ships, Office of the Chief of Naval Operations, Naval History Division, Washington; www.idiblio.org/hyperwar/USN/shops/dafs/ARH/arh1.html. 

Service department records show that the Veteran was transferred to a ship repair facility in Yokosuka, Japan in January or May 1951.

At his hearing, the Veteran testified that he believed he had PTSD as a result of in-service stressors.  He offered evidence in support of an in-service stressor consisting of his duties as a fireman in the aftermath of a ship explosion.  The Veteran's wife and son testified that he was afraid of admitting to his psychiatric symptomatology in treatment and examinations, and that he often denied psychiatric symptoms.  The Veteran indicated that he had nightmares and sleep problems during active service but tried his best to cover up any psychiatric symptomatology.

Service department records also confirm that a number of American ships were damaged or sunk by mines off the Korean coast in September and October 1951.  Naval Historical Center, Department of the Navy-Naval Historical Center, Washington, DC; www.history.navy.mil/photos/events/kowar/50-unof/wonson-2.html.

Deck logs from the USS Walke indicate that there was a heavy explosion on port quarter due to a mine on June 12, 1951.  The USS O'Brien and the USS Hubbard assisted the damaged USS Walke.  More specifically, deck logs show that the USS Hubbard was loaded with the 11 casualties from the incident for return to Sasebo, Japan.

A private treatment record dated in July 1969 indicates that the Veteran was nervous and had ambivalent feels about his job.

VA medical records throughout the appeals period contain reports of depression, adjustment disorder with depressed mood, dementia, and rule out PTSD.  In June 2007, a PTSD screen was positive.

The Veteran had an initial VA psychiatric examination in March 2004.  However, the examiner indicated that he did not have the claims file or any information about the mental disorder that he was supposed to evaluate.  The Veteran was diagnosed as having depression and rule out cognitive disorder.

The Veteran underwent a VA examination in October 2010, where he reportedly denied symptoms of PTSD. After examining the Veteran and reviewing his claims file, the examiner diagnosed a history of adjustment disorder with depressed mood.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner did not provide an opinion with regard to the etiology of the diagnosed conditions. 

The Veteran was afforded a VA examination in November 2011, pursuant to a Board remand.  The examiner opined that the Veteran met the criteria for a diagnosis of PTSD, which conformed to the DSM-IV criteria, due to traumatic events in-service.  

More specifically, the VA examiner identified the Veteran's stressors as going aboard another ship to help with casualties; bombardment of the shore; and being onboard a ship testing the Polaris missile, which accidently jumped the tube.  The examiner also noted the review of the Veteran's private treatment records from St. Elizabeth's hospital which includes a letter from his physician indicating the Veteran' has PTSD related to stressful events during service.

The examiner also indicated that the stressors were related to the Veteran's fear of hostile military action.

The November 2011 examination and private treatment records show that the Veteran has PTSD diagnosed in accordance with the DSM IV.  These records provide medical evidence linking the diagnosed PTSD to in-service stressors.

The personnel records indicate that the Veteran would not have been in the vicinity of the USS Walke in June 1951 and was not at the naval base where the damaged ship was sent for repairs.  There is; however, credible supporting evidence of other claimed stressors during the Korean War, inasmuch as they show the Veteran's service aboard a repair ship in the vicinity of an area where U.S. Navy ships were being damaged and sunk.  

In addition, the VA examiner's opinion linked the diagnosis of PTSD to fear of hostile military action.  The examiner based this conclusion on an accurate history, and it appears to be consistent with the circumstances of his service.  The reported stressors, upon which the PTSD diagnosis and nexus opinion are based, are consistent with his personnel records showing service in imminent danger areas off the coast of Japan and Korea.  Under the new regulation, 38 C.F.R. § 3.304(f)(3) (2011) and affording the Veteran the full benefit of the doubt, the Board finds the VA examiner's diagnosis of PTSD and positive nexus opinion sufficient to grant service connection for PTSD.  

The Veteran's psychiatric disability is currently diagnosed as PTSD.  Although other psychiatric diagnoses have been provided during the course of the appeal, the underlying psychiatric disability, regardless of diagnosis is linked to service by evidence of a continuity of symptomatology.  

The Veteran and his family have provided credible testimony concerning psychiatric symptomatology continuing since active service and a private treatment record indicates complaints of anxiety within a few years of the Veteran's retirement from active duty.  As such, the benefit-of-the-doubt will be resolved in the Veteran's favor and his claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a psychiatric disability, diagnosed as PTSD, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


